ON PETITION FOR-REHEARING.
One point urged in the petition for rehearing filed by respondent’s counsel requires brief mention. It is urged that during the progress of the trial in the District Court counsel for defendant expressly withdrew the defenses embraced in the three several counterclaims above referred to. It is apparent that such was the view of the trial court in directing the verdict for the plaintiff. The record was carefully considered on this question before the above opinion was written, and we then reached the conclusion that it was not counsel’s purpose to withdraw the counterclaims so far as they constituted set-offs against plaintiff’s demand, but only to the extent that they were urged as counterclaims proper for the purpose of securing an affirmative judgment against the plaintiff. This withdrawal was in obedience to our former opinion, wherein it was pointed out that they were not *199causes of action against plaintiff, and would furnish no basis for an affirmative judgment. Shepard v. Hanson, 9 N. D. 249, 83 N. W. 20. But that as set-offs they wére proper defenses is entirely clear, and it is not conceivable that counsel intended to abandon them for'the only purpose for which they were available, and his language, while somewhat obscure in meaning, shows no such intention. But if we are mistaken in this, and the counterclaims were withdrawn for all purposes, the fact remains that the defense of payment was not withdrawn, and on this issue there was substantial evidence which required that it be submitted to the jury. See 18 Am. & Eng. Enc. Law, 203, and cases cited. Much confusion has attended the conduct of this litigation because of the condition of the pleadings. The action was originally commenced.by F. W. Hurline, and the pleadings were all drawn in reference to the title of the case as instituted by him. Later, W. C. Resser was substituted as plaintiff, but no amendments of the allegations of the complaint or answer were made to conform to such substitution, with the result that the issues have been much clouded, both at the trials in the District Court and the appeals heard in this court.' Before the case is again submitted to the District Court, both the complaint and answer should be reframed to conform to the changed conditions, and all uncertainty as to the issues to be tried eliminated. The petition for rehearing is denied.
(86 N. W. Rep. 704.)
All concur.